494 So. 2d 298 (1986)
Anthony E. RAMOS, Appellant,
v.
STABINSKI & FUNT, P.A., Appellee.
No. 86-1208.
District Court of Appeal of Florida, Third District.
September 23, 1986.
Minervino Rodriguez, Jr., Miami, for appellant.
Robey & Pelstring and R. James Pelstring, Miami, for appellee.
Before HENDRY, BASKIN and FERGUSON, JJ.
PER CURIAM.
The non-final order appealed ordering defendant Anthony E. Ramos to place $20,000 in a trust or interest-bearing account pending further order of the trial court is reversed upon a holding that a disputed and contingent claim for money damages does not constitute, by itself, a sufficient basis for injunctive relief. Ciabotti v. Milo, 432 So. 2d 792 (Fla. 3d DCA 1983); Digaeteno v. Perotti, 374 So. 2d 1015 (Fla. 3d DCA 1979); Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So. 2d 54 (Fla. 3d DCA 1979), cert. dismissed, 383 So. 2d 1199 (Fla. 1980).
Plaintiff/appellee Stabinski & Funt, P.A.'s contention that the order entered was a contempt order relative to the defendant's violation of a preliminary injunction entered in a prior case is without merit as the trial court expressly denied plaintiff's motion for contempt.
Reversed.